Citation Nr: 0423121	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-18 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1960 to March 
1962.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).


The issue of entitlement to service connection for hearing 
loss is remanded to the RO via the Appeals Management Center 
in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show a current 
diagnosis of tinnitus that is related to military service.


CONCLUSION OF LAW

Tinnitus was not incurred in active military service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in August 2002 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to, either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  The veteran was afforded VA audiological 
examinations in November 2002, January 2003, April 2003, and 
May 2003.  Thus, VA's duty to assist has been fulfilled.

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1131.  Service connection 
may also be granted where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has the condition.  38 C.F.R. § 3.303(b).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran served on active duty from March 1960 to March 
1962.  He claims that his current tinnitus in the right ear 
is the result of exposure to a blast during basic training.  
The veteran contends that he was between two artillery 
simulators when both discharged, after which he reportedly 
experienced hearing loss for 24 hours.  There is no evidence 
associated with the claims file indicating that this blast 
occurred and was experienced by the veteran; however, the 
veteran's service medical records show that the veteran 
complained of a ringing in his ears in November 1960.  
Nonetheless, there is no diagnosis of tinnitus in the service 
medical records.

Subsequent to service discharge, a private physician examined 
the veteran's hearing conditions in January 2002.  The 
veteran reported to the physician that he had experienced a 
sudden loss of hearing while in basic training.  He reported 
that he had, "for the most part, usable hearing [on the 
right] but does notice ringing in this [right] ear now which 
is described as being high-pitched and continuous."  Upon 
physical exam, the physician observed that the veteran's ears 
were normal in appearance.  The physician spoke with the 
veteran about hearing protection as the veteran reported 
working in a "noisy" environment, and "the tinnitus may 
very well become louder."

The veteran underwent four separate VA examinations in 2002 
and 2003 for hearing loss and tinnitus.  At all of the 
examinations, it was noted that the veteran had occupational 
noise exposure and that the tinnitus was of recent onset.  
The VA examiner in November 2002 stated that, "[s]ince the 
veteran's tinnitus was not present until many years following 
his military service, it is not likely that it was 
precipitated by military noise exposure."  In January 2003, 
the VA examiner opined, "[s]ince [the veteran's] tinnitus is 
of recent onset, it is also not as likely as not that the 
tinnitus was caused by military noise."  The April 2003 VA 
examination specifically regarded the veteran's hearing loss 
claim and did not address the veteran's claim of entitlement 
to service connection for tinnitus.

However, in May 2003, the veteran was given a VA examination 
specific to his claim for tinnitus.  The veteran reported 
that the sound in his right ear sounded like a cricket, or 
like a tuning fork upon the tuning fork examination.  He 
reported that the ringing undulates, "but is constantly 
there and it is not a 'solid sound.'"  The veteran reported 
that the sound changes frequencies, but that TV and music 
"drown it out."  The veteran stated that when he sits in a 
quiet area, the sound is very distracting, so at night and 
when he is trying to sleep, it is worse.  The examiner noted 
that the veteran's external auditory canals and tympanic 
membranes were all normal.  "A 512 tuning fork examination 
reveals that the Weber is midline and the air is greater than 
bone bilaterally."  The examiner's assessment was 

[t]innitus secondary to noise exposure in 
light of having no head trauma or trauma 
to the ears.  Usually is ipsilateral to 
the side with the hearing loss.  [The 
veteran's] hearing loss is sensorineural 
and it is on the left side.  However, the 
tinnitus is on the right ear.  It is more 
likely than not that his tinnitus is due 
to repeat noise exposure after discharge 
from the military than during his time 
served in the military.

In this case, the service medical records show an isolated 
complaint of ringing in the ears.  There is no in-service 
diagnosis of tinnitus.  The earliest medical evidence 
associated with the claims file regarding tinnitus appears in 
2002, forty years after separation from service.  Although a 
diagnosis of tinnitus is not shown in the service medical 
records or at separation therefrom, service connection can be 
established for hearing disabilities if medical evidence 
shows that it is actually due to incidents of service.  
38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155 
(1993).  However, in this case, the objective medical 
evidence does not support a nexus between the veteran's 
current tinnitus and his time in service.


Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, the preponderance of 
the evidence is against the veteran's claim, and the doctrine 
is not for application.  Id.


ORDER

Service connection for tinnitus is denied.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 and for further and complete development of the evidence 
to assist in a thorough evaluation of all material facts when 
issuing a decision on the merits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The veteran claims that his current hearing disability in the 
left ear is the result of exposure to the blast during basic 
training.  There is evidence of treatment for hearing loss in 
the veteran's service medical records.  The in-service 
treatment providers linked the veteran's hearing loss to a 
childhood bout of the mumps.  The veteran's hearing was noted 
as "normal" upon entering service.  However, in January 
1962, the veteran's hearing was noted at "8/15" in the 
right ear upon spoken and whispered voice testing.  No 
response was shown for the left ear.

Associated with the claims file is a post-service private 
hearing examination report, however, it is uninterpreted for 
VA purposes.  This private hearing examination was conducted 
without review of the veteran's claims file, and does not 
offer an opinion as to the etiology of the veteran's hearing 
loss.  There are also VA examinations in 2003 diagnosing 
sloping sensorineural hearing loss in the left ear.  The VA 
examination in January 2003 was conducted without review of 
the veteran's claims file.  As such, all available evidence 
was not considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  In West v. Brown, 7 Vet.App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  

Additionally, the VA examiner in April 2003 found that the 
veteran's hearing loss was not related to his military 
service, however, a rationale for this opinion was not 
provided.  As such, the Board finds that there is 
insufficient evidence with which to make a determination in 
this case.

Moreover, in October 2003, the RO received and associated 
with the claims file in-service personnel evidence relevant 
to the veteran's hearing loss.  The RO did not readjudicate 
the issue in light of the new evidence and did not issue a 
supplemental statement of the case subsequent to its receipt.  
There is no document of record waiving initial RO 
consideration of this new evidence such that the Board can 
evaluate the case based on the entire claims file.  The Board 
cannot consider additional evidence without first remanding 
the case to the RO for initial consideration.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should again be requested 
to identify all sources of medical 
treatment for hearing loss received from 
March 1962 to the present, and that he 
furnish signed authorizations for release 
to VA of private medical records in 
connection with each non-VA source he 
identifies.  The veteran should also be 
asked to identify all sources of pre-
service medical treatment, and that he 
furnish signed authorizations for release 
to VA of private medical records in 
connection with each source he identifies.  
Copies of the medical records from all 
sources he identifies, not currently of 
record, should then be requested and 
associated with the claims folder.  All 
efforts to obtain these records should be 
fully documented and, for VA records, the 
VA facility should provide a negative 
response if records are not available.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran's entire claims 
file should be made available and 
reviewed by an appropriate VA examiner, 
and a nexus opinion offered regarding the 
etiology and onset of the veteran's 
hearing loss.  A complete rationale for 
all opinions should be provided.  The 
examiner should provide an opinion as to 
any relationship of the veteran's 
childhood mumps to the conclusions drawn 
in the service medical records, and, if 
possible, explain the results of the 
entrance examination in contrast with the 
inservice treatment records and the 
January 1962 examination.  The examiner 
must state whether any diagnosed hearing 
loss is related to the veteran's military 
service or to any incident therein, to 
include as due to noise exposure.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it should be so stated.  The 
report prepared should be typed.

If the examiner determines that an 
examination is necessary to form a nexus 
opinion, one shall be conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  The report prepared should 
be typed.

4.  The veteran is hereby notified that, 
should a VA examination be required in 
the development of a nexus opinion 
regarding the etiology and on-set of his 
hearing loss, it is his responsibility to 
report for the examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



